DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: roller driving module in claims 1 and 4 and cutter driving module in claims 1 and 4. Note: the instant disclosure specified that a motor and a gear comprises each respective driving module in instant paragraph [0006].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverbrook (US PGPub 2008/0151030 A9).
As to claim 1, Silverbrook teaches a printer (paragraph [0002]) comprising:
a print head (102) configured to print on recording sheet (paragraphs [0007]-[0011] and [0114]);
a platen roller (61 of platen 60) configured to transport the recording sheet pinched between the print head and the platen roller (paragraph [0052]);
a movable blade (63) configured to cut the recording sheet (paper cutter mechanism in paragraphs [0048] and [0052], further described in paragraph [0126]);
a roller driving module (16 and 24-26) configured to drive the platen roller (paragraphs [0048] and [0126] and figures 19, 21); and
a cutter driving module (17 and 22-23) configured to drive the movable blade (paragraphs [0048] and [0126] and figures 19, 21),
wherein the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller (figures 18-20).
As to claim 2, Silverbrook teaches further comprising:
a frame (internal chassis 12, see figure 3 and paragraph [0047]),
wherein the roller driving module and the cutter driving module are mounted on the frame (figure 4 and paragraph [0048]).
As to claim 3, Silverbrook teaches further comprising:
a head module (comprising 40 and 102) including the print head (102);
a cutter module (63) including the movable blade (figure 8); and
a platen module (61) including the platen roller (figure 8),
wherein each of the head module, the cutter module, the platen module, the roller driving module, and the cutter driving module is selectively and separately replaceable (figures 7-9 and 16 and paragraphs [0047]-[0048], [0052], where it is considered that each of the above modules is selectively and separately replaceable by being provided separately and capable of being snapped into or otherwise attached to the internal chassis 12).
As to claim 4, Silverbrook teaches an electronic apparatus (figures 1-2) comprising: 
a housing (2); and
a printer (comprising 40 and 102) set inside the housing (see figures 22-23), wherein the printer includes a print head (102) configured to print on recording sheet (paragraphs [0007]-[0011] and [0114]),
a platen roller (61 of platen 60; paragraph [0052]),
a movable blade (63) configured to cut the recording sheet (paper cutter mechanism in paragraphs [0048] and [0052], further described in paragraph [0126]),

a cutter driving module (17 and 22-23) configured to drive the movable blade (paragraphs [0048] and [0126] and figures 19, 21), and
wherein the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller (figures 18-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsugaru et al. (US PGPub 2010/0247221 A1) in view of Murata (US PGPub 2015/0251459 A1).
As to claim 1, Tsugaru et al. teaches a printer (figure 1) comprising:
a print head (401a) configured to print on recording sheet (paragraphs [0047]-[0048]);
a platen roller (401b) configured to transport the recording sheet pinched between the print head and the platen roller (figure 4 and paragraph [0048]);
a movable blade (405b) configured to cut the recording sheet (paragraph [0067]);

a cutter driving module (disclosed to be inside 407 in paragraph [0070]) configured to drive the movable blade (paragraph [0070], where the motor transmits the force to the blade and therefore is considered to meet the broadest reasonable interpretation of the cutter driving module),
wherein the roller driving module provided at one end along an axial direction of the platen roller (figures 5-6).
Tsugaru et al. does not explicitly teach wherein the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller.
Murata teaches platen driving gear (52) configured to drive the platen roller (32), a cutter driving module (comprising motor 48 and the train wheel mechanism disclosed in paragraph [0048]) configured to drive the movable blade (46), wherein the roller driving module (52, which is considered in combination to correspond to the roller driving module 203 and M of Tsugaru et al.) and the cutter driving module (48 and train wheel mechanism) are both provided at one end along an axial direction of the platen roller (figure 6; note that in combination it is considered that the gearing 52 corresponds to the gearing 203 of Tsugaru et al., and since the motor 48 is on the same end of the platen roller in the axial direction as gearing 52, that the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller 32).

As to claim 2, Tsugaru et al. as modified teaches (citations to Tsugaru et al. unless otherwise indicated) further comprising:
a frame (503),
wherein the roller driving module and the cutter driving module are mounted on the frame (figure 4-6).
As to claim 4, Tsugaru et al. teaches an electronic apparatus (figures 1-3) comprising: 
a housing (104, 105); and
a printer (comprising 401a) set inside the housing (figure 4), wherein the printer includes a print head (401a) configured to print on recording sheet (paragraphs [0047]-[0048]),
a platen roller (401b),
a movable blade (405b) configured to cut the recording sheet (paragraph [0067]),
a roller driving module (203 and M) configured to drive the platen roller (paragraphs [0051] and [0093]), and
a cutter driving module (disclosed to be inside 407 in paragraph [0070]) configured to drive the movable blade (paragraph [0070], where the motor transmits the 
wherein the roller driving module provided at one end along an axial direction of the platen roller (figures 5-6).
Tsugaru et al. does not explicitly teach wherein the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller.
Murata teaches platen driving gear (52) configured to drive the platen roller (32), a cutter driving module (comprising motor 48 and the train wheel mechanism disclosed in paragraph [0048]) configured to drive the movable blade (46), wherein the roller driving module (52, which is considered in combination to correspond to the roller driving module 203 and M of Tsugaru et al.) and the cutter driving module (48 and train wheel mechanism) are both provided at one end along an axial direction of the platen roller (figure 6; note that in combination it is considered that the gearing 52 corresponds to the gearing 203 of Tsugaru et al., and since the motor 48 is on the same end of the platen roller in the axial direction as gearing 52, that the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller 32).
It would have been obvious to one skilled in the art before the effective filing date to modify Tsugaru et al. to have wherein the roller driving module and the cutter driving module are both provided at one end along an axial direction of the platen roller as taught by Murata because it is a well known arrangement for the driving module .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsugaru et al. (US PGPub 2010/0247221 A1) in view of Murata (US PGPub 2015/0251459 A1) as applied to claim 1 above, and further in view of Tsuchiya et al. (US PGPub 2004/0037606 A1).
As to claim 3, Tsugaru et al. as modified teaches (citations to Tsugaru et al. unless otherwise indicated) further comprising:
a cutter module (407a) including the movable blade (figures 4-6 and paragraph [0070]); and
wherein each of the print head (401a), the cutter module (407a), the platen (401b), the roller driving module (203 and M), and the cutter driving module (disclosed to be inside 407 in paragraph [0070]) is selectively and separately replaceable (paragraphs [0071] and [0100], note that it is considered that since the platen and roller driving module are also attached to the frame 503 that they are similarly capable of being selectively and separately replaced through the reversal of the attachment).
Tsugaru et al. as modified does not explicitly teach a head module including the print head; and a platen module including the platen roller, wherein each of the head module and the platen module is selectively and separately replaceable.
Tsuchiya et al. teaches a head module (10) including the print head (12; figure 1); and
a platen module (50) including the platen roller (52),

It would have been obvious to one skilled in the art before the effective filing date to modify Tsugaru et al. as modified to further have a head module including the print head; and a platen module including the platen roller, wherein each of the head module and the platen module is selectively and separately replaceable because it allows the initial provision or future replacement of components to be performed more easily with less cost required for design changes (paragraph [0034]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto (5,223,940) teaches a printer comprising a roller driving module and a cutter driving module similar to that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853